Title: Import Duties, [24 April] 1789
From: Madison, James
To: 


[24 April 1789]

   
   Formal consideration of the Committee of the Whole report was now before the House. Several representatives argued that the proposed fifteen-cent duty on Jamaica rum was too high.



Mr. Madison. The question is not whether the whole scale of duties agreed to in the committee shall be reduced, but whether the particular duty on the article of spirit; I will not differ with the gentlemen altogether, and say that none of the subsequent articles are too high to be collected with certainty, but I am not convinced by any thing yet said, that 15 cents per gallon is too much to be laid upon spirit of Jamaica proof. The gentleman from New-York says the example of the states has proved that high duties are not expedient, and that this article does not correspond with the rate they have fixed to it. The state governments, no doubt, collected what duty they thought best, but it does not follow that the general government cannot collect more than the state governments have done. The people adopted the new constitution, I believe under an universal expectation that we should collect higher duties—we must do this, I believe, if we mean to avoid direct taxation, which was always a mean of revenue in the particular states. But with respect to what the states have judged expedient to be derived from this source, let us turn to authentic acts; they will neither deceive nor mislead us. We find in Massachusetts one-sixth of a dollar laid some years ago—if it did not succeed, was it not owing to the inauspicious policy of the neighbouring states? In Pennsylvania, the consumer of rum pays to government 10d. a gallon.
The same gentleman has said that our laws ought to be such as to execute themselves, and not depend upon the support of the people; now I cannot descern how the law can execute itself without the support of the people, therefore I think it right to place the dependence where I have imagined it will be well supported. It was also remarked that smuggling depraves the morals of the people—if we are to consider the effect of our laws in this point of view, (laying aside the corruption which the general use of rum occasions) let us consider what will be the effect of a deficiency in the revenue by the proposed reduction of the impost; and no gentleman has suggested a substitute for this defalcation, nor no gentleman pretends that we shall raise more than we want. What then will be the consequence? Lessening the impost will prevent the government from performing its engagements, and doing justice to its creditors. Have we not seen the turpitude of such conduct and the consequent contamination of morals? Examine both sides, and say which of these evils is most to be depricated.
But if people are disposed to enter into a system of smuggling, they will find a better interest in running fine goods with only 5 or 10 per cent. than in such a bulky and inconvenient article as rum, at 30 per cent. A worthy gentleman from Connecticut (Mr. Wadsworth) suspects there is not money enough in the country to pay the duties; if there is any dearth of money, let us take measures to prevent the importation of rum, and then we may get money for our produce and soon supply the vacancy. I cannot believe the virtue of our citizens is so weakly fortified as not to resist the impression which a seeming interest may make—their conduct under the British government in the article of smuggling, is no proof to me of a natural disposition to evade a just tax; they conceived themselves at that time oppressed by a nation in whose councils they had no share, and the resistance on this principle was justified to their consciences; but as the case is altered, so that each has an equal voice in every regulation, I do not despair of a great revolution in sentiment in this particular, when it is known and understood that the man who wounds the honour of his country, by a baseness in defrauding the revenue, only exposes his neighbours to further and greater impositions. Under this impression, I trust the great body of the people will unite and drive out smuggling from our country.
